Exhibit 11.1 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES SCHEDULE SETTING FORTH COMPUTATION OF EARNINGS (LOSS) PER SHARE OF CLASS A STOCK SIXMONTHS ENDED JUNE 30, 2011* (Dollars in thousands, except per share amounts) (Unaudited) (Unaudited) Basic and diluted EPS: Loss from continuing operations attributable to Ampal’s shareholders $ ) $ ) Income from discontinued operations, net of tax - Net Loss attributable to Ampal’s shareholders (218,217 ) (22,097 ) Earnings (loss) per share of Class A Stock: Loss from continuing operations (77.75 ) (20.01 ) Income from discontinued operations, net of tax - $ ) $ ) Shares used in calculation (*) Retroactively adjusted to reflect a reverse stock split.
